PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/497,640
Filing Date: 26 Apr 2017
Appellant(s): Chan et al.



__________________
Donald V. Scaltrito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Appellant argues that claim 1 is directed to sorbing endogenous toxins having a
molecular weight of greater than 50,000 Daltons and that Chan, on the other hand, sorbs only molecules that are equal to or less than 50,000 Daltons in size. However, Chan et al. discloses cytokines are found in the size and molecular weight range of 8 to 80 kilodaltons, and that the majority of cytokines are within a narrow size and molecular weight range of 8 to 51 kilodaltons (i.e. greater than 50,000 Daltons, see [0017]).  Further, Chan et al. disclose the same pore size and volume as instantly claimed and specifically teaches the relationship between pore size/volume and molecular weight of the material to be sorbed (see [0072]).  It is not clear how a material with the same pore size and volume as instantly claimed would not be capable of sorbing the same size molecules.  
	 Appellant argues that Chan does not teach the same pore size and volume since Chan fails to disclose a plurality of pores ranging from 50Å to 40,000Å and that Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Chan et al. clearly discloses a range with sufficient specificity to constitute an anticipation of the claimed range (see Table 2, Sorbents 1-5).
	Appellant argues that the rejection of Chan in view of Young relies exclusively on speculation and impermissible hindsight.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth in the rejection of record, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize the sorbent of Chan et al. for hemoperfusion as taught by Young et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to polymeric porous materials made with the same polymers and having similar structure.  Further, Chan et al. teaches extracorporeal administration would include 
	Appellant argues that one skilled in the art would not have reasonably predicted the claimed methods would have been successful based on Chan.  However, Chan et al. discloses methods of treating systemic, regional, or local inflammation from a patient suffering or at risk of inflammation comprising administration of a therapeutically effective dose of a sorbent that sorbs an inflammatory mediator in said patient (see abstract) and teaches a material which reads on the structural limitations recited by the instant claims.  It is not clear why the use of the same material, with the same active steps, for the same purpose would be unpredictable.
Appellant argues that Young only discloses sorbing of molecules not greater than 50,000 Daltons in size and a pore size in the range of 100 Å to 300 Å.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, regarding the pore size, the range of pore sizes taught by Young also overlaps with both the instantly claimed range as well as that of Chan.  Chan teaches et al. teaches the relationship between pore size/volume and molecular weight of the material to be 
Appellant argues that Chan and Young are directed to sorbing of molecules that are less than or equal to 50,000 Daltons in size with sorbents having pore sizes less than about 3,000 angstroms.  Appellant argues that both Chan and Young are completely silent with respect to sorbing of molecules that are greater than 50,000 Daltons in size with sorbents having pore sizes greater than about 3,000 angstrom.  However, Chan et al. discloses cytokines are found in the size and molecular weight range of 8 to 80 kilodaltons, and that the majority of cytokines are within a narrow size and molecular weight range of 8 to 51 kilodaltons (i.e. greater than 50,000 Daltons, see [0017]).  Further, Chan et al. disclose the same pore size and volume as instantly claimed and specifically teaches the relationship between pore size/volume and molecular weight of the material to be sorbed (see [0072]).  It is not clear how a material with the same pore size and volume as instantly claimed would not be capable of sorbing the same size molecules.  Regarding Appellant’s argument that neither Chan or Young teach sorbents having pore sizes greater than about 3,000Å, the Examiner respectfully points out that the instant claims do not require a pore sizes greater than about 3,000 Å.  The instant claims are drawn to a pore size of 50-40,000Å, which is the range that is under examination.
Appellant argues that those skilled in the art would have no reasonable expectation of success in combining Chan and McFarland.  Appellant argues that the C. difficile Toxin A and C. difficile Toxin B of McFarland have sizes that would not be in vivo sorbing (see [0019]) and McFarland teaches various toxin binding absorbents which bind the C. difficile toxins, specifically C. difficile toxin A and toxin B (see page 431).  Further, it is noted that Chan teaches a sorbent with the same structural limitations as instantly claimed.  If Appellant is arguing that the C. difficile Toxin A and C. difficile Toxin B toxins are not able to be sorbed by Chan, there may be issues under written description as a chemical composition and its properties are inseparable.  If Appellant is arguing that the material disclosed by Chan is incapable of the claimed method, and the material of Chan is structurally the same as Appellant is claiming, then logically Appellant is also incapable of sorbing C. difficile Toxin A and C. difficile Toxin B with the sorbent as instantly claimed.  It is noted that Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP 2145(I)).
Appellant argues that there is no motivation provided in either Chan or McFarland of those skilled in the art to modify sorbents to have pore sizes greater than 3,000 Å in order to sorb molecules that are greater than 50,000 Daltons in size.  Again, the Examiner respectfully points out that the instant claims do not require a pore sizes greater than about 3,000 Å.  The instant claims are drawn to a pore size of 50-40,000Å, which is the range that is under examination. If Appellant is arguing that the material disclosed by Chan is incapable of the claimed method, and the material of Chan is structurally the same as Appellant is claiming, then logically Appellant is also incapable C. difficile Toxin A and C. difficile Toxin B with the sorbent as instantly claimed.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Melissa L Fisher/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611    
                                                                                                                                                                                                    /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.